Title: Charles Adams to John Adams, 28 December 1796
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York December 28 1796
          
          Your kind letter of the last week I have received. Your ideas respecting a young man’s having a Record of a regular education in the Law I think are perfectly right with regard to my Young friend Malcom his age will not permit his taking an examination until near fifteen months after he leaves my office which will be in June next His uncle Mr Joshua Sands is his guardian and has since my first acquaintance with him been such a friend as is not to be ranked among the many It has been Mr Sands object to give my pupil as good an education as this State can afford knowing that the fortune left to him is such that he will not be obliged to toil through the drugery of the law for a maintainance he had proposed to send him for a year or two to Europe and if possible to procure him the place of Secretary to Mr King. I wish not to say too much of the merits of my eléve but it would be wrong to conceal the gratitude I owe not only to him as one of the most attentive students I ever knew but to

his family and connections who have invariably endeavored to promote my interest and wellfare
          The multiplicity of Banks and unlimited Speculations have caused the most deplorable scarcity of money The calculation of money now due to our Merchants from England and France is enormous. The failure of payment of petty debts creates a distress that can hardly be conceived I can give you a specimen which I know is not singular I had the other day many outstanding debts in the way of my business to the amount of about two hundred and fifty dollars and those due from perhaps sixty different people I wanted to collect them and spent two days in the business and obtain[ed] but eight dollars. The complaint is universal [….] man whose word would pass for fifty thousand dollars tells you he cannot command twenty at the moment. Tom Paines pamphlet I have read I shall make no comments but give the Motto I think the American People will give to it
          
            “Hic Jacet Thomas Paine”
          
          My dear Mother has this day sent me a pamphlet containing a sett of papers under the signature of Aurelius, they are well intended though the author does not discover a knowlege of the minutia of business Infinitely more might have been said: Whatever confidence you may place in me shall be sacred and on this declaration I would inquire what if any has ever been the coolness between Hamilton and yourself. I have been informed and that by a person although he will lie could not have hoped to escape detection in this instance That Hamilton had declared in his presence in the Chancellors, Brockholst Livingstons, and Troups that his most earnest and sincere wish was that Pinkney might be elected President. If So “There’s something rotten in the State of Denmark” My dear Mrs Adams and her little one who if she could speak would join us send to you the compliments of the season and that my fathers conduct may during his life be admired by the virtuous is the ardent wish and the assured hope of his / Affectionate son
          
            Chas Adams
          
        